UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4322


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN REEVES,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:07-cr-00206-1)


Submitted:   November 18, 2016            Decided:    November 29, 2016


Before NIEMEYER   and   KING,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christian M. Capece, Federal Public Defender, Jonathan D. Byrne,
Research & Writing Specialist, David R. Bungard, Assistant
Federal   Public  Defender,   Charleston,  West   Virginia,  for
Appellant.   Carol A. Casto, United States Attorney, Joshua C.
Hanks, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kevin Reeves pled guilty in 2008 to one count of possession

with intent to distribute five grams or more of crack cocaine,

21 U.S.C. § 841(a)(1) (2012), and was sentenced to 60 months’

imprisonment, followed by 60 months of supervised release.                                      He

began his term of supervised release in November 2015.                                  In April

2016, a petition to revoke Reeves’ supervised release was filed.

After   a    hearing,       the    district      court       found        that       Reeves    had

violated the terms of his supervised release by:                               (1) driving a

motor     vehicle        while    under   the     influence          of    marijuana,          (2)

failing to comply with a direction of the probation officer that

he   attend       substance       abuse   counseling;          and        (3)        failing    to

complete      a    four-month       program       at    a    halfway           house,     Dismas

Charities.

     The court revoked Reeves’ supervised release and imposed a

within-Guidelines           sentence      of      four        months’           imprisonment,

followed by 35 months of supervised release, including a special

condition         that    Reeves     serve       five       months        in     a     community

confinement center, or “halfway house.”                         He appeals, claiming

that the district court erred by imposing the five-month term of

confinement in a halfway house.                We affirm.

     “A     district       court    has   broad        discretion         when       imposing    a

sentence           upon      revocation           of         supervised                release.”

United States v.          Webb,    738    F.3d     638,      640     (4th       Cir.     2013).

                                             2
Accordingly,      in     examining          a    revocation     sentence,    this    court

“takes a more deferential appellate posture concerning issues of

fact and the exercise of discretion than reasonableness review

for guidelines sentences.”                  United States v. Moulden, 478 F.3d

652, 656 (4th Cir. 2007) (internal quotation marks omitted).

Moreover, because Reeves did not object, review is limited to

plain error.           United States v. Price, 777 F.3d 700, 711 (4th

Cir.), cert. denied, 135 S. Ct. 2911 (2015); Fed. R. Crim. P.

52(b).

       We will affirm a revocation sentence that falls within the

statutory maximum, unless we find that the sentence is “plainly

unreasonable.”         United States v. Crudup, 461 F.3d 433, 437 (4th

Cir. 2006).       In reviewing a revocation sentence, we must first

determine “whether the sentence is unreasonable,” using the same

general analysis employed to review original sentences.                             Id. at

438.       Only   if    we    find      a       sentence   to    be    procedurally      or

substantively unreasonable will this court determine whether the

sentence is “plainly” so.                   Id. at 439.         A district court may

impose      community     confinement             as   a   condition    of   supervised

release, though it is recommended that such a term not exceed

six months.       See USSG § 5F1.1 cmt. n.2.

       A   revocation        sentence       is    procedurally     reasonable       if   the

district court has considered the applicable 18 U.S.C. § 3553(a)

(2012) factors and the policy statements contained in Chapter

                                                 3
Seven   of     the       Guidelines.         Id.       The     district      court    also    must

provide an explanation for its chosen sentence, although this

explanation “need not be as detailed or specific” as is required

for an original sentence.                    United States v. Thompson, 595 F.3d

544,    547         (4th       Cir.    2010).            A      revocation         sentence    is

substantively reasonable if the district court states a proper

basis   for        concluding         that    the      defendant        should      receive   the

sentence imposed.              Crudup, 461 F.3d at 440.

       Here,       the     district     court          ordered    the       community    housing

condition to assure that Reeves receive drug abuse counseling

and treatment.             The court noted that Reeves’ conduct underlying

the revocation of his supervised release involved possession of

marijuana, operating a vehicle while under the influence of a

controlled substance, and failure to participate in drug abuse

counseling          sessions      as    directed          by     his    probation       officer.

Accordingly, the special condition addressed Reeves’ need for

medical care and treatment as contemplated by § 3553(a)(2)(D).

       Because           the    district       court           properly       considered      the

applicable § 3553(a) factors and Chapter 7 policy statements,

provided      an     explanation        of    the      sentence        it   imposed,    and   was

authorized          to     impose      the    special          condition       of     supervised

release,       we    conclude         that    Reeves’          sentence      was     reasonable.

Therefore, we affirm the district court’s judgment.                                  We dispense

with oral argument because the facts and legal contentions are

                                                   4
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    5